DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 have been presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the receptacle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim does not recite a receptacle preceding to the said recitation in line 4 and does not provide antecedent basis. 
Claims 1, 3, 15, 17-20 are indefinite for reciting limitations including “at least about” and “less than about”. The said limitations render the claim scope indefinite because they use a static term including “at least” or “less than” with the dynamic term 
Claim 16 is indefinite for reciting “less than 1.0 L or less”. This appears to be a typographical error and is interpreted as "1.0 L or less”. Corrections are needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Edwards et al (6,732,732).

Edwards et al teach a method and apparatus for facilitating release of powder from a device. The device includes a first casing portion, and a second casing portion cylindrical chamber, defined by a straight wall of circular cross section, is coupled to the first casing portion. The chamber has a proximal end and a distal end. A ring is circumferentially coupled to an inner surface of the chamber. The ring is preferably disposed at approximately a midpoint of the chamber, or, alternatively, disposed adjacent the proximal end of the chamber. The second casing portion includes an emitter portion disposed at the proximal end of the chamber when the first and second casing portions are coupled together. The emitted portion defines at least one aperture configured to emit powder there through (See col. 2, line 66 to Col. 3, line 14).
Disclosed is an optimized configuration of a device for administering powder that comprises a chamber defined by a wall and configured to hold a receptacle containing a powder, the wall defining a plurality of vents, and the inhalation device further comprising an inhalation portion defining at least one aperture for emitting powder there through. The inhalation device is configured to have a resistance of at most 0.28 (cm H2O)1/2 /L/min and to provide an emitted dose of at least 85% when the dose of powder is up to 20 mg and when the device is operated at a peak inspiratory flow rate of 25 L/min or less and at an inhalation volume of 0.75 L or less (See Col. 3, Lines 23-35; Col. 9, lines 20-25 and Tables 2-4). 
It is disclosed that “As used herein "low peak inspiratory flow rate" refers to a peak inspiratory flow rate of approximately 25 L/min or less” (See Col. 2, lines 17-22). “ A particularly advantageous feature of the said device is its ability to operate at low peak inspiratory flow rates, such as would be associated with a child, an elderly a person with a respiratory disease, such as chronic obstructive pulmonary disease (COPD)” (See Col. 6, lines 25-33).
Device 100 includes a cylindrical chamber 210 that is defined by a straight wall 212 of circular cross-section. Chamber 210 has a proximal end 214 and a distal end 216. A plurality of vents 218 are defined by wall 212, and are configured for introducing air into chamber 210 to disperse powder released from a capsule 219. Powder released from capsule 219 is dispersed in chamber 210 and inhaled through apertures 224 and inhalation piece 226 by the user (See Col. 10, Lines 39-49). 
It is also disclosed that the volume of the receptacle is at least about 0.37 cm3, at least about 0.48 cm3, at least about 0.67 cm3 or 0.95 cm3 (Col. 10, Lines 52-57). 
     
Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Edwards et al (6,766,799).

Edwards et al teach inhalation device and associated method for facilitating inhalation by a patient of powder medicaments contained in a receptacle. The inhalation device has a chamber for receiving the receptacle. A ring is circumferentially coupled to an inner surface of the chamber to achieve a higher reproducible emitted dose of medicament from the receptacle. The inhalation device also includes an improved implement for puncturing the receptacle, requiring less force and experiencing fewer failures (See abstract). The device includes a first casing portion, and a second casing portion removably coupled to the first casing portion. A cylindrical chamber, defined by a straight wall of circular cross section, is coupled to the first casing portion. The chamber A ring is circumferentially coupled to an inner surface of the chamber. The ring is preferably disposed at approximately a midpoint of the chamber, or, alternatively, disposed adjacent the proximal end of the chamber. The second casing portion includes an emitter portion disposed at the proximal end of the chamber when the first and second casing portions are coupled together. The emitter portion defines at least one aperture configured to emit powder there through (See Col. 2, lines 40-55).
The said device relies upon the breath of the user to drive the inhalation process, yet the device is configured to work successfully at low flow rates. As such, the device has particular suitability for use with individuals who cannot breath hard, such as a child, an individual with respiratory disease, (See Col. 3, lines 50-57). 
Edwards et al disclose that “chamber 210 has a proximal end 214 and a distal end 216. A plurality of slits 218 are defined by wall 212, and are configured for introducing air into chamber 210 to disperse powder released from a capsule 219. It should be understood that the present invention is not limited to a particular number of slits 218, and can be configured such that at least one slit 218 is provided. Powder released from 30 capsule 219 is dispersed in chamber 210 and inhaled through apertures 224 and inhalation piece 226 by the user” (See Col. 6, lines 35-45). FIG. 4, shows that ring 400 is disposed at approximately a midpoint of chamber 210 (See Col. 8, lines 10-22). The volume of the receptacle is at least about 0.37 cm3, at least about 0.48 cm3 or at least about 0.67 cm3 or 0.95 cm3 (See Col. 6, lines 46-55).
Edwards et al teach that FIG. 11 is a bar graph illustrating emitted dose at low flow rates for devices with varying numbers of slits 218. A flow rate of less than about 15 L/min will be referred to herein as a "low flow rate." (See Col. 10, lines 10-15 and claims 51 and 52).
It is further disclosed that the said device can be used with varying dosage ranges. A highly dispersible powder was prepared and loaded into capsules to obtain a large pre-metered dose (50 mg) and a smaller pre-metered dose (6 mg). “Fig. 12 shows the results comparing the two particle size distributions obtained for the 6 mg (left bar) and 50 mg (center bar) doses. "ED" used on the graph refers to emitted dose, and FPM used on the graph refers to fine particle mass (estimate of the mass that would deposit in the lungs). The fine particle fraction <6.8 µm relative to the total dose (FPFTD <6.8 µm) for the 6 and 50 mg doses were 74.4% and 75.0%, respectively. Similar aerodynamic particle size distributions were obtained for both doses” (See page 16, lines 12-27). Fig. 10 also shows the emitted dose ranges for different flow rates (See Fig. 10 and Col. 10, line 60 to Col. 11, line 16).


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Edwards et al (CA 2444129).

Edwards et al teach administration of medication by a method and apparatus for facilitating inhalation of powder medicaments (See page 1, lines 4-6). The device (apparatus) includes a first casing portion, and a second casing portion removably coupled to the first casing portion. A cylindrical chamber, defined by a straight wall of circular cross section, is coupled to the first casing portion. The chamber has a proximal A ring is circumferentially coupled to an inner surface of the chamber. The ring is preferably disposed at approximately a midpoint of the chamber, or, alternatively, disposed adjacent the proximal end of the chamber. The second casing portion includes an emitter portion disposed at the proximal end of the chamber when the first and second casing portions are coupled together. The emitter portion defines at least one aperture configured to emit powder therethrough (See page 3, lines 11-19).
The said device relies upon the breath of the user to drive the inhalation process, yet the device is configured to work successfully at low flow rates. As such, the device has particular suitability for use with individuals who cannot breath hard, such as a child, an individual with respiratory disease, (See page 17, lines 14-18). 
Edwards et al disclose that “chamber 210 has a proximal end 214 and a distal end 216. A plurality of slits 218 are defined by wall 212, and are configured for introducing air into chamber 210 to disperse powder released from a capsule 219. It should be understood that the present invention is not limited to a particular number of slits 218, and can be configured such that at least one slit 218 is provided. Powder released from 30 capsule 219 is dispersed in chamber 210 and inhaled through apertures 224 and inhalation piece 226 by the user” (See page 9, lines 25-31). FIG. 4, shows that ring 400 is disposed at approximately a midpoint of chamber 210 (See page 12, lines 10-12). The volume of the receptacle is at least about 0.37 cm3, at least about 0.48 cm3 or at least about 0.67 cm3 or 0.95 cm3 (See page 10, lines 1-5).
Edwards et al teach that FIG. 11 is a bar graph illustrating emitted dose at low flow rates for devices with varying numbers of slits 218. A flow rate of less than about 15 L/min will be referred to herein as a "low flow rate." (See page 15, lines 9-13 and claims 51 and 52).
It is further disclosed that the said device can be used with varying dosage ranges. A highly dispersible powder was prepared and loaded into capsules to obtain a large pre-metered dose (50 mg) and a smaller pre-metered dose (6 mg). “Fig. 12 shows the results comparing the two particle size distributions obtained for the 6 mg (left bar) and 50 mg (center bar) doses. "ED" used on the graph refers to emitted dose, and FPM used on the graph refers to fine particle mass (estimate of the mass that would deposit in the lungs). The fine particle fraction <6.8 µm relative to the total dose (FPFTD <6.8 µm) for the 6 and 50 mg doses were 74.4% and 75.0%, respectively. Similar aerodynamic particle size distributions were obtained for both doses” (See page 16, lines 12-27). Fig. 10 also shows the emitted dose ranges for different flow rates (See Fig. 10 and page 15, lines 2-7).

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards et al (US 20020035993). 

Edwards et al teach methods of delivery of an agent (for example, a therapeutic agent, a prophylactic agent, a diagnostic agent, a prognostic agent) to the pulmonary system. Disclosed is a method of delivering an agent to the pulmonary system, in a single, breath-activated step comprising: a) providing particles comprising an agent; and b) administering the particles, from a receptacle having a mass of the particles, to a subject's respiratory tract, wherein the particles deliver at least about 50% of the mass of particles (See [0015]-[0017]). Also disclosed is a preparation of unique particles by spray drying (See [0051] and [0123]).
Edwards et al disclose that the particles and/or compositions comprising the said particles can be enclosed in a receptacle. (See [0066]).The said receptacle is used in a dry powder inhaler. “Examples of dry powder inhalers that can be employed in the methods of the invention include but are not limited to, the inhalers disclosed is U.S. Pat. Nos. 4,995,385 and 4,069,819,….” (See [0067]). The volume of the receptacle is at least about 0.37 cm3, at least about 0.48 cm3, at least about 0.67 cm3 or 0.95 cm3 (See [0068] [0069]).
Edwards et al teach that at least 50% of the mass of the particles stored in a receptacle are delivered to a subject's respiratory tract in a single, breath-activated step. Preferably, at least 55% of the mass of particles is delivered (See [0094]).
It is further disclosed that the said methods can be optimized at flow rates of at least about 20 L/min to about 90 L/min (See [0151]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al (6,060,069) in view of Weickert et al (US 20020177562). 

Hill et al teach a method for treating lung diseases, a drug formulation is prepared by combining micronized crystalline beclomethasone dipropionate and lactose. The drug formulation is placed into a dry powder inhaler which provides inhalable drug particles having a mass median diameter of about 0.5-5.8 microns. The inhaler is preferably largely flow rate independent. Drug and lactose particles are separated in the inhaler during inhalation, most desirably via a spinning element. Due to deep deposition, the drug particles persist in the lungs for a surprisingly long duration, increasing the therapeutic effect of each dose. The patient inhales the drug particles with an inspiratory flow rate of about 10-60 liters/minute, to produce a deep lung deposition of inhaled particles (See Abstract and Summary). Inspiratory flow rate is the air velocity a patient generates when inhaling. Inspiratory flow rate in adult patients with moderate to severe obstructive airways disease (mean % FEV.sub.1 of 38.6% predicted) has been demonstrated to average 25.4 L/min (See Col. 1, lines 50-57). 
Further disclosed is inhaling the drug particles with an inspiratory flow rate of about 10-60 liters/minute, to produce a deep lung deposition of the inhaled drug particles with a respirable fraction of about 25-45% (See claim 1). 
Hill et al lack a specific disclosure on the emitted dose or that the particles are spray-dried. These are known in the art as shown by Weickert et al. 

Weickert et al teach a method for preparing a spray dried polyene, such as amphotericin B or nystatin, for oral administration to the lung for treating pulmonary and systemic infections. The said spray-dried compositions are inhaled with an emitted dose of greater than 65% (See abstract, [0011], [0016], [0051] and [0112]). Due to the highly dispersible nature of the said antifungal powders, losses to the inhalation device are minimized, meaning that more of the powder dose is actually delivered to the patient. (See [0070]). The said antifungal powder compositions are particularly well suited for pulmonary delivery, and will possess FPF values ranging from about 45%-90% (See [0114]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Weickert et al with Hill et al  to arrive at the instant invention. It would have been obvious to do so because Hill et al teach a method of delivering inhalable compositions to a compromised patient’s respiratory system with low inspiratory flow rate and wherein the said methods produces 
Accordingly, one of ordinary skill in the art would have been motivated to combine the teachings of Weickert et al into the method of Hill et al to assure that the said particles are spray dried and result in an effective emitted dose of greater than 65% to deliver a low dose with high effect of an agent to a patient’s lung in need of an effective treatment. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 8,887,715. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 8,887,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been anticipated by the reference claims. 
The examined claims are drawn to a method of delivering an agent to the pulmonary system of a compromised patient and a receptacle or inhaler for delivery of a particle mass to the said patient. The reference claims are not drawn to a receptacle or inhaler, however the claimed method discloses an inhaler comprising the said particle mass.  The difference is inherent because the claimed method claims encompass the same receptacle and inhaler as claimed here.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,454,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been anticipated by the reference claims.
The examined claims and the reference claims are drawn to a method of delivering an agent to the pulmonary system of a compromised patient. The difference between examined claims and reference claims is that reference claims recite that the agent comprises less than 5 milligram of the mass, while the examined claims do not. The difference is insignificant because regardless of the content of the agent in the mass, the claims require that at least 50% of the mass is delivered.  
The examined claims 19-20 are drawn to a receptacle or inhaler for delivery of a particle mass to the said patient. The reference claims are not drawn to a receptacle or inhaler, however the claimed method discloses an inhaler comprising the said particle mass.  The difference is inherent because the claimed method claims encompass the same receptacle and inhaler as claimed here.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-25 of U.S. Patent No. 7,954,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been anticipated by the reference claims.
The examined claims and the reference claims are drawn to a method of delivering an agent to the pulmonary system of a compromised patient. One difference 
The examined claims 19-20 are drawn to a receptacle or inhaler for delivery of a particle mass to the said patient. The reference claims are not drawn to a receptacle or inhaler, however the claimed method discloses an inhaler comprising the said particle mass.  The difference is inherent because the claimed method claims encompass the same receptacle and inhaler as claimed here.  

Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616